Citation Nr: 0118647	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-45 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of Lyme Disease.

(The issue of service connection for arthritis of multiple 
joints is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1942.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 2001, the veteran submitted additional evidence to 
the Board which had not been considered by the RO.  In May 
2001, the veteran's representative waived RO consideration of 
the additional evidence on the veteran's behalf pursuant to 
38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

Competent medical evidence, including laboratory testing, is 
negative for findings of Lyme Disease or residuals of Lyme 
Disease.


CONCLUSION OF LAW

The requirements for compensation for residuals of Lyme 
Disease pursuant to 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. § 1151 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran contends that he was not adequately 
treated for Lyme Disease by the VA and that VA's failure to 
properly diagnosis and treat his Lyme Disease resulted in 
short-term memory loss, burning in body parts, headaches, 
spells of Bell's palsy, and double vision.

VA medical records beginning in April 1987 show that the 
veteran presented complaints of numbness in his hands and 
feet and the left side of his face.  VA medical records dated 
in July 1988 and thereafter reflect that the veteran reported 
receiving tick bites in 1986 and 1987.  Complaints included 
numbness to the left side of his face, numbness and stinging 
of hands and feet, general myalgia and heart palpitations.  
It was noted that the veteran was convinced he had Lyme 
Disease.  Assessments included degenerative joint disease, 
paresthesias of lower extremities and left side of face, 
possible symptoms secondary to anxiety disorder, 
hypertension, and subjective glove and stocking paresthesias.  
Laboratory testing for Lyme Disease antibodies, performed in 
July 1989, were negative.  However, the veteran was treated 
with Doxycycline for 30 days.  In September 1989, it was 
noted that symptoms had improved.  A February 1990 medical 
notation indicated that the symptoms had returned and the 
veteran was placed on Tetracycline for 3 months.  VA records 
in September 1991 and February 1992 indicate that the veteran 
had multiple complaints which he ascribed to Lyme Disease.  
It was noted that serological testing was negative for Lyme 
Disease, but that the veteran was adequately treated for the 
possibility.  An August 1994 medical record again revealed 
negative results of laboratory testing for Lyme Disease.  The 
impression included anxiety and obsession with Lyme Disease.

In a February 1995 letter, the veteran's private physician, 
R.E.G., M.D., stated that the veteran had, in the past, been 
concerned about Lyme Disease.  Dr. G stated that he had never 
been able to confirm that the veteran had a diagnosis of Lyme 
Disease and Lyme testing was always normal.

In a December 1998 VA examination, the examiner noted that 
the veteran had a questionable history of Lyme Disease and 
been treated in the past with antibiotics for such.  The 
examiner further stated that laboratory testing was negative 
and the treating physicians did not feel that the veteran had 
Lyme Disease. 


Analysis.  The provisions of the 38 U.S.C.A. § 1151 provide 
that where any veteran shall have suffered an injury, or an 
aggravation of any injury, as a result of VA hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or death of 
the veteran, disability or death compensation shall be 
awarded in the same manner as if such disability or death 
were service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to that regulation's inclusion 
of a fault or accident requirement.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact that aggravation of an existing disease or injury 
occurred is not sufficient to warrant compensation in the 
absence of proof that the additional disability was the 
result of VA medical treatment or examination.  38 C.F.R. 
§ 3.358(c)(2).

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of this 
amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
or fault was necessary for recovery under § 1151.

Where a law or regulation changes after a claim has been 
filed, but before the judicial process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran in this 
case filed his § 1151 claim before the element of fault was 
reintroduced to such claims effective in October 1997, the 
immediate post-Gardner state of the law, which was applicable 
prior to those amendments is applicable in the veteran's 
case.  See VAOPGCPREC 40-97 (1997).  Even though the veteran 
claims that he has additional disability as a result of 
negligence or fault on the part of VA, the Board is only 
required to find a causal connection between VA treatment and 
additional disability caused thereby, without regard to 
negligence or fault.

In the instant case, the Board finds that the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for 
residuals of Lyme Disease.  As noted above, there is no 
evidence in the medical records of a definitive diagnosis of 
Lyme Disease.  The record reveals multiple negative 
laboratory tests for Lyme Disease.  Moreover, the evidence 
indicates that the veteran was treated with antibiotics for 
Lyme Disease without sustained improvement in his symptoms.  
The only evidence of Lyme Disease consists of the veteran's 
own contentions.  However, issues of medical diagnosis 
require competent medical evidence in order to have probative 
value, and the veteran is not qualified to render a competent 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

VA laws and regulations generally require that the veteran 
have a chronic disability in order for compensation benefits 
to be warranted.  The United States Court of Appeals for the 
Federal Circuit has held that the requirement for a showing 
of disability means that there must be evidence of the 
claimed disability at the time of the veteran's claim, as 
opposed to some time in the past.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Since the record reflects that the 
veteran does not have a definitive diagnosis of Lyme Disease, 
and no residuals of Lyme Disease have been clinically 
identified, his claim must be denied.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (Absent proof of a present disability there can be 
no valid claim).  Accordingly, the Board concludes that the 
veteran does not meet the requirements for benefits under 38 
U.S.C.A. § 1151, and his claim must be denied.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In the instant case, the Board finds 
that the RO advised the veteran of the evidence necessary to 
support his § 1151claim, and the veteran has not indicated 
the existence of any pertinent evidence that has not already 
been obtained or requested.  Thus, the Board finds that the 
RO has complied with both the duty to assist and the duty to 
notify provisions of the VCAA.

The treatment records and examination reports are negative 
for any clinical evidence that the veteran has Lyme Disease 
or that he experiences any symptoms attributed to Lyme 
Disease.  In the circumstances of this case, where competent 
evidence has ruled out the presence of the disorder for which 
benefits are claimed, a remand would serve no useful purpose.  
Further development and further expending of VA's resources 
is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The RO denied the veteran's claim on the grounds 
that the "evidence considered was negative for any definite 
diagnosis of Lyme's Disease past or present."  Inasmuch as 
the Board is denying the veteran's claim for the same reason, 
there is no need for the Board to remand the case to the RO 
for readjudication pursuant to Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to compensation for residuals of Lyme Disease 
pursuant to 38 U.S.C.A. § 1151 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

